 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4
         Sean Rodney Orth,                                    Case No. 2:17-cv-02047-JAD-BNW
 5                        Petitioner
 6             v.                                          Order Granting Unopposed Motion for
                                                                    Extension of Time
 7 Brian Williams, et al.,
                                                                          ECF No. 53
 8                        Respondents

 9            Petitioner Sean Rodney Orth brings this 28 U.S.C. § 2254 petition for a writ of habeas
10 corpus to challenge his 2007 state-court conviction. Orth was given leave to file an amended

11 petition by March 16, 2020, and he moves to extend that deadline to June 15, 2020, because

12 counsel needs additional time to complete the investigation of Orth's case.1 The motion is

13 unopposed. Good cause appearing,

14            IT IS ORDERED that the Unopposed Motion for Extension of Time [ECF No. 53] is
15 GRANTED. The Petitioner's deadline to file an amended petition for writ of habeas

16 corpus is extended to June 15, 2020.

17            Dated: March 16, 2020
                                                              _________________________________
18                                                            U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
     1
         ECF No. 53.
